Powell, J.
1. In an action against a common carrier for a failure-safely to transport and deliver goods committed to it by a shipper, specific allegations of negligence may be treated as surplusage. The action does not depend upon negligence. ' Louisville & Nashville R. Co. v. Warfield, 129 Ga. 473 (59 S. E. 234).
2. While a common carrier may defend against an action for loss or damage to goods, by showing that the loss or damage accrued through -an inherent vice or natural deterioration of the object carried, the burden of establishing this defense is upon the .carrier.
3. This court is unable to say that the verdict is without evidence to support it. . Judgment affirmed.